In an action brought to recover a balance of moneys allegedly loaned to the defendant by plaintiff’s intestate and another, plaintiff appeals (1) from an order granting defendant’s motion to preclude plaintiff from offering certain evidence upon the trial, and (2) from an order denying *1034plaintiff’s motion for a reargument of the motion resulting in the first mentioned order, and for other relief. Order granting defendant’s motion to preclude plaintiff from offering certain evidence upon the trial affirmed, with ten dollars costs and disbursements. No opinion. Appeal from order denying reargument dismissed as not appealable. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.